Name: Commission Implementing Regulation (EU) No 1278/2014 of 1 December 2014 amending Regulations (EC) No 967/2006, (EC) No 828/2009, (EC) No 891/2009 and Implementing Regulation (EU) No 75/2013
 Type: Implementing Regulation
 Subject Matter: tariff policy;  agri-foodstuffs;  production;  marketing;  documentation;  information technology and data processing
 Date Published: nan

 2.12.2014 EN Official Journal of the European Union L 346/26 COMMISSION IMPLEMENTING REGULATION (EU) No 1278/2014 of 1 December 2014 amending Regulations (EC) No 967/2006, (EC) No 828/2009, (EC) No 891/2009 and Implementing Regulation (EU) No 75/2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 144(c), 144(j), 178(b), 178(f), 178(h), Article 180 and Articles 182(4) and 192(5) thereof, Whereas: (1) Regulation (EU) No 1308/2013 provides for the extension of the sugar quota regime until 30 September 2017 and introduces changes in that regime. It is therefore necessary to adapt certain Regulations in the sugar sector. (2) For reasons of clarity, it is necessary to amend Article 4(1)(a) of Commission Regulation (EC) No 967/2006 (2) so as to exactly correspond to Article 140(1)(b) of Regulation (EU) No 1308/2013 which establishes that industrial sugar, industrial isoglucose or industrial inulin must have been delivered to the user on 30 November of the following marketing year at the latest. (3) Regulation (EC) No 967/2006 sets the deadlines for communications from the Member States to the Commission of quantities carried forward by the undertakings in application of Article 141 of Regulation (EU) No 1308/2013. In view of the new dates for communications by undertakings to the Member States set out in that Article, the deadlines set out in Article 17 of Regulation (EC) No 967/2006 need to be adapted accordingly. (4) Commission Regulation (EC) No 828/2009 (3) lays down rules for imports of sugar products of tariff heading 1701 under preferential agreements until the 2014/2015 marketing year. Article 4(4) of that Regulation establishes the list of documents that shall accompany the import licence applications and lays down that export licences may be replaced by certified copies. In view of technical developments and to simplify procedures, electronic transmission of export licences should be allowed under certain conditions. (5) Considering that imports under certain preferential regimes are not subject to a limited quota quantity, it is opportune to facilitate customs procedures by allowing a customary level of tolerance of maximum 5 % in licences for preferential sugar imports. (6) Commission Regulation (EU) No 1006/2011 (4) amended Council Regulation (EEC) No 2658/87 (5) by changing some of the CN codes applicable to sugar. The new CN codes have already been given to the products covered by Regulation (EC) No 828/2009 and Commission Regulation (EC) No 891/2009 (6) and are already being used in practice by Member States' customs authorities. Therefore, a technical adjustment of the CN codes referred to in those Regulations is opportune. (7) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. It is considered that the notification obligations provided for in Regulation (EC) No 828/2009 can be fulfilled via that system in accordance with Commission Regulation (EC) No 792/2009 (7). (8) In view of the market conditions and forecast prevailing at the time, Commission Implementing Regulation (EU) No 75/2013 (8) provided for the non-application of additional import duties for some sugar products until the end of the marketing year 2014/2015. In view of the extension of the sugar quota regime and considering that the market forecast does not substantially change until the end of the quota regime, the non-application of additional import duties for those sugar products should be extended until 30 September 2017. (9) Regulations (EC) No 967/2006, (EC) No 828/2009, (EC) No 891/2009 and Implementing Regulation (EU) No 75/2013 should therefore be amended accordingly. (10) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 967/2006 Regulation (EC) No 967/2006 is amended as follows: (1) in Article 4(1), point (a) is replaced by the following: (a) delivered to a processor on 30 November of the following marketing year at the latest to be used in the manufacture of the products referred to in the Annex; ; (2) in Article 17, points (a) and (b) are replaced by the following: (a) not later than 15 September, the quantities of beet sugar, inulin syrup and cane sugar from the current marketing year to be carried forward to the next marketing year; . Article 2 Amendments to Regulation (EC) No 828/2009 Regulation (EC) No 828/2009 is amended as follows: (1) Article 4 is amended as follows: (a) in paragraph 4, the following subparagraph is added: Electronic or facsimile copies of the export licences referred to in point (b) of the first subparagraph, or of the certified copies referred to in the second subparagraph, may be submitted in place of the originals in support of import licence applications provided that the originals are submitted by the applicant to the competent authorities of the Member States at the point of customs clearance of the import licence prior to customs clearance of the goods covered by the import licence issued on the strength of the electronic or facsimile copies.; (b) in paragraph 6, a document shall be replaced by an original, electronic, or facsimile document; (c) the following paragraph 7 is added: 7. Article 48(1) and (4) of Regulation (EC) No 376/2008 shall not apply where the quantity of sugar imported under this Regulation is greater by not more than 5 % of the quantity indicated in the import licence. The additional quantity shall be considered to have been imported under that licence; (2) Article 8 is amended as follows: (a) in the first paragraph, CN code 1701 11 10 is replaced by 1701 13 10, 1701 14 10, (b) in the second paragraph, CN code 1701 11 90 is replaced by 1701 13 90, 1701 14 90; (3) in Article 9, paragraph 6 is replaced by the following: 6. The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (9).. Article 3 Amendments to Regulation (EC) No 891/2009 Regulation (EC) No 891/2009 is amended as follows: (1) in Article 13(1), CN code 1701 11 90 is replaced by 1701 13 90, 1701 14 90; (2) in Annex I, Part I, CN code 1701 11 10 is replaced by 1701 13 10 and 1701 14 10. Article 4 Amendment to Implementing Regulation (EU) No 75/2013 In Article 1 of Implementing Regulation (EU) No 75/2013, 30 September 2015 is replaced by 30 September 2017. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (OJ L 176, 30.6.2006, p. 22). (3) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (OJ L 240, 11.9.2009, p. 14). (4) Commission Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 28.10.2011, p. 1). (5) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (6) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (7) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (8) Commission Implementing Regulation (EU) No 75/2013 of 25 January 2013 derogating from Regulation (EC) No 951/2006 as regards the application of representative prices and additional import duties for certain products in the sugar sector and repealing Implementing Regulation (EU) No 892/2012 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2012/2013 marketing year (OJ L 26, 26.1.2013, p. 19). (9) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3).